Florio, J.,
dissents and votes to affirm in the following memorandum, with which S. Miller, J., concurs. The Supreme Court properly granted the petition and annulled the determination of the Department of Motor Vehicles (hereinafter the DMV). The facts as stated by the Appeals Board of the DMV were insufficient to support its finding that the petitioner violated Vehicle and Traffic Law § 392 (see, People v Gray, 154 AD2d 547; People v Ortiz, 107 AD2d 824). In these unique circumstances, where the Appeals Board itself made findings of fact notwithstanding the lack of a hearing transcript, we are not constrained from examining the sufficiency of the facts as stated by the Appeals Board in its determination (cf., Matter of Richmond Hill Serv. Sta. v New York State Dept, of Motor Vehicles, 92 AD2d 688).